DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a hydrogel comprising water, a polyvinylsulfonic acid-based polymer, and a polymer matrix containing the water and the polyvinylsulfonic acid-based polymer”.  Is this referring to a hydrogel comprising water, a polyvinylsulfonic acid-based polymer, and a polymer matrix, and the polymer matrix contains the water and the polyvinylsulfonic acid-based polymer?  Or is this referring to a hydrogel comprising water, a polyvinylsulfonic acid-based polymer, and a polymer matrix?  This recitation is unclear.

5.    Claims 2-10 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.
Allowable Subject Matter

6.	Claims 1-10 will be allowed when the above rejections are overcome.
7.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Nishiumi et al. (WO 2017/051734, US 2018/0163004 is used here).
	Nishiumi et al. disclose a hydrogel comprising water, a gel strength improving agent, and a polymer matrix containing the water and the gel strength improving agent, wherein said polymer matrix includes a copolymer of a monofunctional monomer having one ethylenically unsaturated group and a polyfunctional monomer having 2 to 6 ethylenically unsaturated groups (claim 1).
	Thus, Nishiumi et al. do not teach or fairly suggest the claimed hydrogel comprising water, a polyvinylsulfonic acid-based polymer, and a polymer matrix containing the water and the polyvinylsulfonic acid-based polymer, wherein said polymer matrix contains a copolymer of a monofunctional monomer having one ethylenically unsaturated group and a polyfunctional monomer having 2 to 6 ethylenically unsaturated groups.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762